[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-12581                    December 21, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK


                D. C. Docket No. 04-00243-CR-UWC-HGD

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JAMES WINFORD MCCLURE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________
                           (December 21, 2005)



Before ANDERSON, BIRCH and BLACK, Circuit Judges.


PER CURIAM:
James Winford McClure appeals his convictions for possession with intent to

distribute methamphetamine, 21 U.S.C. § 841(a)(1), and for being a convicted

felon in possession of a firearm, 18 U.S.C. § 922(g). McClure asserts the district

court erred by denying his motion to suppress evidence seized pursuant to a search

warrant he believes lacked probable cause and any indicia of reliability. The

district court did not err, and we affirm.

                                 I. BACKGROUND

      “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999).

We review the district court’s findings of fact under the clearly erroneous standard,

and the district court’s application of the law to those facts de novo. Id. “[A]ll

facts are construed in the light most favorable to the prevailing party.” United

States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000). “The individual

challenging the search has the burdens of proof and persuasion.” United States v.

Cooper, 133 F.3d 1394, 1398 (11th Cir. 1998).

A. Probable Cause in the Affidavit for Search Warrant

      The Fourth Amendment provides the right to be free of unreasonable

searches and seizures, and mandates “no Warrants shall issue, but upon probable

cause, supported by Oath or affirmation.” U.S. Const. amend. IV. “Probable cause



                                             2
to support a search warrant exists when the totality of the circumstances allow a

conclusion that there is a fair probability of finding contraband or evidence at a

particular location.” United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir.

1999) (citation omitted). Furthermore, probable cause “is a fluid concept—turning

on the assessment of probabilities in particular factual contexts.” Id. (quotation and

citation omitted). We afford “great deference” to a trial court’s determination of

probable cause. Id.

      As we have noted:

      Under the Gates1 totality of the circumstances test, the ‘veracity’ and
      ‘basis of knowledge’ prongs . . . for assessing the usefulness of an
      informant’s tips, are not independent. ‘[T]hey are better understood
      as relevant considerations in the totality of the circumstances analysis
      that traditionally has guided probable cause determinations: a
      deficiency in one may be compensated for . . . by a strong showing as
      to the other[.]’

Id. at 1352–53. At the outer limits of probable cause determinations, we have held

in addition to independently corroborating an informant’s facts, creating

circumstances where the informant is unlikely to lie can also corroborate the

informant’s tip. See United States v. Foree, 43 F.3d 1572, 1576–77 (11th Cir.

1995) (upholding search warrant where there was a substantial basis for the

magistrate’s finding of probable cause, especially in light of the fact “the CI was



      1
          Illinois v. Gates, 103 S. Ct. 2317 (1983).

                                                  3
unlikely to be untruthful, for, if the warrant issued, lies would likely be discovered

in short order and favors falsely curried would dissipate rapidly.”).

      Here, the affidavit for the search warrant does not explicitly state any

grounds for believing Informant Henley’s information was reliable, or the

circumstances through which Henley made his disclosure to police. Officer Creel

testified he may have told the issuing judge of the circumstances surrounding

Henley’s disclosure, and, in fact, was “pretty sure” he had. However, it is unclear

that he did, and the affidavit is devoid of any corroborative evidence showing

Henley was unlikely to lie. Thus, to the extent the magistrate was unaware of the

circumstances surrounding Henley’s disclosure of information, it is arguable the

failure to include some indicia of reliability to back Henley’s statements rendered it

insufficient for a probable cause determination, although Henley’s basis for

knowledge does appear to have been firsthand. Even assuming the magistrate

should not have issued the warrant without some indicia of reliability in spite of

the specific and detailed descriptions and Henley’s firsthand knowledge, the

evidence seized is not subject to exclusion as explained below.

B. The Leon Good Faith Exception

      “Evidence seized as the result of an illegal search may not be used by the

government in a subsequent criminal prosecution.” United States v. Martin, 297



                                           4
F.3d 1308, 1312 (11th Cir. 2002). “The exclusionary rule, as it is known, is ‘a

judicially created remedy designed to safeguard Fourth Amendment rights

generally through its deterrent effect.’” Id. (citation omitted). One exception to the

exclusionary rule is the good faith exception set forth by the Supreme Court in

United States v. Leon, 104 S. Ct. 3405 (1984). Martin, 297 F.3d at 1308.

         The Leon exception “stands for the principle that courts generally should not

render inadmissible evidence obtained by police officers acting in reasonable

reliance upon a search warrant that is ultimately found to be unsupported by

probable cause.” Martin, 297 F.3d at 1313. Moreover, we have held we “can look

beyond the four corners of the affidavit and search warrant to determine whether

[the officer] reasonably relied upon the warrant.” Id. at 1318. The Leon exception

applies in all but four circumstances, one of which, as relied upon by McClure,2 is

“where the affidavit supporting the warrant is ‘so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable.’” Id. at 1313

(citation omitted). However, “[t]he Leon good faith exception requires suppression

‘only if the officers were dishonest or reckless in preparing their affidavit or could

not have harbored an objectively reasonable belief in the existence of probable

cause.’” Id. (citation omitted). “The purpose of the exclusionary rule is to deter


         2
             McClure does not argue any of the other three possible exceptions to the Leon rule
apply.

                                                   5
unlawful police misconduct; therefore, when officers engage in ‘objectively

reasonable law enforcement activity’ and have acted in good faith when obtaining

a search warrant from a judge or magistrate, the Leon good faith exception

applies.” Id.

      Going outside the four corners of the affidavit and warrant, Officer Creel

was not dishonest or reckless in his affidavit for procuring a search warrant, and

his belief that probable cause existed was objectively reasonable. See id. at 1318

(holding the court could go outside the four corners of the affidavit and warrant

when determining if the officer reasonably relied on the warrant). First, Creel’s

belief that Henley was unlikely to lie was not unreasonable as the favor Henley

sought by disclosing information to Creel was likely to dissipate rapidly (and

would have) if the information turned out to be false. See Foree, 43 F.3d at

1576–77. Second, Henley’s descriptions were specific and based on firsthand

knowledge and personal observation of drugs, cash, and guns located in McClure’s

residence. Creel’s affidavit explicitly listed dates on which Henley visited

McClure’s residence, and Henley provided Creel with detailed instructions about

where to look for the drugs once inside McClure’s residence. In short, McClure

and his residence were linked in time and place to criminal activity, and, therefore,

whatever deficiencies admittedly plagued Creel’s affidavit, his belief probable



                                          6
cause existed was not objectively unreasonable, and he was at most neglectful, but

not dishonest or reckless when he submitted his affidavit to the issuing judge.

      While the affidavit may have suffered from some deficiencies, it was not

entirely unreasonable for Creel to believe his affidavit supported a finding of

probable cause, as it tied the defendant to the residence and the criminal activity

with specific dates, and, therefore, sufficient information was contained within to

conclude that a fair probability existed that seizable evidence would be found in

the place to be searched. See Martin, 297 F.3d at 1315 (“despite its deficiencies as

to the specific dates and times and exact links to [the defendant], we find that it

was not entirely unreasonable for [the officer] to believe that what he wrote in the

affidavit would be sufficient to support a finding of probable cause. The affidavit

contained sufficient indicia of probable cause to enable a reasonable officer to

execute the warrant thinking it valid.”); see also Gates, 103 S. Ct. at 2330–31

(recognizing affidavits “are normally drafted by nonlawyers in the midst and haste

of a criminal investigation. Technical requirements of elaborate specificity once

exacted under common law pleading have no proper place in this area.”). Thus, the

affidavit had more than an indicia of probable cause and it was not unreasonable

for Creel to rely on the warrant.




                                           7
                                II. CONCLUSION

      While Creel’s affidavit may have been deficient by failing to note the

circumstances providing an indicia of reliability to Henley’s information providing

grounds for probable cause, Creel was not dishonest or reckless, and his belief

probable cause existed was not so objectively unreasonable as to warrant exclusion

of the seized evidence in light of Leon’s good faith exception. The district court

did not err in denying the motion to suppress.

      AFFIRMED.




                                          8